                                       1   RICHARD L. PEEL, ESQ.
                                           Nevada Bar No. 4359
                                       2   ERIC B. ZIMBELMAN, ESQ.
                                           Nevada Bar No. 9407
                                       3   PEEL BRIMLEY LLP
                                           3333 E. Serene Avenue, Suite 200
                                       4   Henderson, Nevada 89074-6571
                                           Telephone: (702) 990-7272
                                       5   Facsimile: (702) 990-7273
                                           rpeel@peelbrimley.com
                                       6   ezimbelman@peelbrimley.com
                                           Attorneys for Plaintiff
                                       7   BRAHMA GROUP, INC.
                                       8

                                       9                               UNITED STATES DISTRICT COURT

                                      10                                        DISTRICT OF NEVADA
                                           BRAHMA GROUP, INC., a Nevada                CASE NO.: 2:18-CV-01747-RFB-GWF
                                      11   corporation,
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12
    HENDERSON, NEVADA 89074




                                                                  Plaintiff,
                                           vs.
        PEEL BRIMLEY LLP




                                      13
                                           TONOPAH SOLAR ENERGY, LLC, a                STIPULATION AND ORDER EXTENDING
                                      14   Delaware limited liability company; DOES    DEADLINE TO FILE REPLY TO BRAHMA
                                           I through X; and ROE CORPORATIONS I         GROUP INC.’S, MOTION FOR STAY, OR
                                      15   through X,                                  IN THE ALTERNATIAVE, MOTION TO
                                                                                       AMEND COMPLAINT [ECF 13]
                                      16                          Defendants.
                                      17
                                           TONOPAH SOLAR ENERGY, LLC a
                                      18   Delaware limited liability company; DOES
                                           I through X; and ROE CORPORATIONS I
                                      19   through X,

                                      20                          Counterclaimant,

                                      21   vs.

                                      22   BRAHMA GROUP, INC., a Nevada
                                           corporation
                                      23
                                                                  Counter-Defendant.
                                      24

                                      25          Plaintiff/Counter-Defendant BRAHMA GROUP, INC. (“BGI”) and Defendant/Counter-

                                      26   Claimant TONOPAH SOLAR ENERGY, LLC (“TSE”) by and through their respective counsel

                                      27   stipulate and agree as follows:

                                      28   ///
                                       1           WHEREAS, BGI filed a Motion for Stay, or in the Alternative, Motion to Amend

                                       2   Complaint (“Motion”) on October 16, 2018 [ECF 13];

                                       3           WHEREAS, the deadline for BGI to file a Reply to the Motion is Tuesday, November 6,

                                       4   2018;

                                       5           WHEREAS, due to a scheduling conflict involving BGI’s counsel, TSE has agreed to

                                       6   extend the deadline for BGI to file its Reply to the Motion through Thursday, November 8, 2018;

                                       7           IT IS THEREFORE STIPULATED AND AGREED that BGI’s Reply to the Motion

                                       8   shall be due on November 8, 2018.

                                       9           IT IS SO STIPULATED this ____ day of November, 2018.

                                      10
                                           PEEL BRIMLEY LLP                               WEINBERG, WHEELER, HUDGINS,
                                      11                                                  GUNN & DIAL, LLC
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12
    HENDERSON, NEVADA 89074




                                                   /s/ Cary B. Domina, Esq.                      /s/ Colby L. Balkenbush, Esq.
        PEEL BRIMLEY LLP




                                      13   Richard L. Peel, Esq. (4359)                   D. Lee Roberts, Jr., Esq. (8877)
                                           Eric B. Zimbelman, Esq. (9407)                 Colby L. Balkenbush, Esq. (13066)
                                      14   Cary B. Domina, Esq. (10567)                   6385 S. Rainbow Blvd., Suite 400
                                           3333 E. Serene Avenue, Suite 200               Las Vegas, NV 89118
                                      15   Henderson, NV 89074-6571
                                           Telephone: (702) 990-7272                      Telephone: (702) 938-3838
                                      16   rpeel@peelbrimley.com                          lroberts@wwhgd.com
                                           ezimbelman@peelbrimley.com                     cbalkenbush@wwhgd.com
                                      17   cdomina@peelbrimley.com                        Attorneys for Defendant/Counterclaimant
                                           Attorneys for Plaintiff/Counter-Defendant      Tonopah Solar Energy, LLC
                                      18   Brahma Group, Inc.
                                      19

                                      20                                               ORDER

                                      21                                  7th day of November, 2018.
                                                   IT IS SO ORDERED this _____

                                      22

                                      23
                                                                                       _________________________________________
                                      24                                                      U.S DISTRICT COURT JUDGE

                                      25

                                      26
                                      27

                                      28



                                                                                       Page 2 of 2
